Citation Nr: 1100560	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of left (minor) shoulder injury.  

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  

(The issue of entitlement to additional vocational rehabilitation 
training under the provisions of 38 U.S.C.A. § 3101 will be 
addressed in a separate appellate decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from April 7, to August 18, 1980.  

This matter initially came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2004 decision by the RO 
which denied the benefits sought on appeal.  The Board remanded 
the appeal for additional development in September 2007 and 
January 2009.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue 
addressed in this decision have been obtained by VA.  

2.  The Veteran's left shoulder disability is manifested 
principally by pain, arthritis and limitation of motion to 
greater than 25 degrees from side; additional functional 
impairment due to pain, incoordination, fatigability, repetitive 
use or during flare-ups in excess of that contemplated by the 
evaluation currently assigned is not demonstrated.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 percent 
for residuals of left shoulder injury have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was accomplished by way of a 
letter from the RO to the Veteran dated in August 2003.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran was 
examined by VA at least five times during the pendency of the 
appeal and testified at a videoconference hearing before the 
undersigned in July 2008.  Neither the Veteran nor his 
representative have made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide the issue addressed in this appeal, and have not argued 
that any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records and all VA medical 
records have been obtained and associated with the claims file.  
To the extent that the VCAA notice in this case is deemed to be 
deficient under VCAA, based on the communications sent to the 
Veteran and his representative over the course of this appeal, he 
clearly has actual knowledge of the evidence he is required to 
submit in this case and, based on his contentions and the 
communications provided to him by VA, it is reasonable to expect 
that he understands what is needed to prevail.  Under the 
circumstances of this case, the Board finds that the Veteran is 
not prejudiced by moving forward with a decision on his claim for 
an increased rating for his left shoulder disability, and that VA 
has complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), and the holdings in 
Dingess/Hartman, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2010).  

In this case, the Veteran's left (minor) shoulder disability is 
rated 20 percent disabling under Diagnostic Code 5201, based on 
limitation of arm motion, which provides for a 30 percent 
evaluation for the minor joint when there is limitation of motion 
of the arm to 25 degrees or less from the side, and a 20 percent 
rating when limitation of motion is midway between side and 
shoulder level, or with motion at shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by explanation 
and evidence).  

In determining whether the Veteran has limitation of motion to 
shoulder level, it is necessary to consider reports of forward 
flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 
305, 314-16 (2003).  Forward flexion is the range of motion from 
the side of the body out in front, and abduction is the range of 
motion from the side of the body out to the side.  Id.  

Normal range of shoulder motion is forward extension (flexion) 
from zero to 180 degrees; shoulder abduction is from zero to 180 
degrees; internal rotation is from zero to 90 degrees; and 
external rotation from zero to 90 degrees.  Lifting the arm to 
shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 
4.71, Plate I (2010).  

Other potentially applicable code provisions include Diagnostic 
Code 5200 for ankylosis of the scapulohumeral articulation (where 
the scapula and humerus move as one piece).  Under Diagnostic 
Code 5200, a 40 percent evaluation is assigned for unfavorable 
ankylosis of the minor joint with abduction limited to 25 degrees 
from the side; 30 percent for intermediate between favorable and 
unfavorable; and 20 percent for favorable ankylosis with 
abduction to 60 degrees, can reach mouth and head.  

Diagnostic Code 5202 provides for a 40 percent evaluation for 
impairment of the humerus with fibrous union; a 50 percent 
evaluation is assigned for nonunion (false flail joint), and a 70 
percent evaluation for a minor extremity when there is impairment 
of the humerus manifested by loss of head (flail shoulder).  

In this case, the Veteran was examined by VA at least five times 
during the pendency of this appeal.  The Veteran's complaints and 
the clinical and diagnostic findings on those examinations were 
not materially different and showed limitation of motion to no 
less than 70 degrees from the side.  When examined by VA in 
September 2003, the Veteran reported a constant, dull, aching 
pain in the shoulder and posteriorly toward the back of his neck 
with occasional clicking in the shoulder joint.  He denied any 
swelling, warmth, redness, locking or subluxation and said that 
he took Tylenol a couple of times a week for relief.  Active 
forward flexion was to 79 degrees (passive to 104 degrees) with 
pain beginning at 58 degrees.  Active abduction was to 72 degrees 
(passive to 107 degrees) with pain beginning at 52 degrees.  
Internal rotation was to 90 degrees with pain at 82 degrees, and 
external rotation was to 82 degrees with pain at 68 degrees.  
Deep tendon reflexes were 2+ and symmetric, and sensory 
examination was grossly intact.  There was some generalized 
weakness due to pain on motion but no visible loss of muscle mass 
or atrophy.  

When examined by VA in February 2006, the examiner indicated that 
the claims file was reviewed.  The Veteran reported difficulty 
lifting, pushing, pulling, and sweeping with a spiking pain into 
his fingertips and over the spinal column at about shoulder 
level.  He also reported grinding, snap, crackle, and popping 
noise with movement and a catching type sensation in the shoulder 
joint.  Active, passive, and repetitive forward flexion was to 
150 degrees with pain beginning at 140 degrees.  Abduction was to 
110 degrees.  Active, passive, and repetitive internal rotation 
was to 70 degrees with pain at 60 degrees, and external rotation 
was to 60 degrees with pain at the end of motion.  X-ray studies 
showed mild degenerative changes at the acromioclavicular (AC) 
joint and the glenohumeral joint was preserved.  The impression 
included degenerative joint disease of the left AC joint with 
moderately severe functional impact.  

On VA examination in October 2006, active, passive, and 
repetitive forward flexion was to 100 degrees with pain beginning 
at 70 degrees.  Abduction was to 80 degrees with pain beginning 
at 60 degrees.  Passive internal and external rotation was to 90 
degrees with pain at 70 degrees, active and repetitive internal 
rotation was to 30 degrees with pain beginning at 10 degrees, and 
active and repetitive external rotation was to 45 degrees with 
pain beginning at 15 degrees.  There was no deformity or 
enlargement of the AC or glenohumeral joint lines, and no warmth, 
erythema, effusion, or point tenderness on palpation.  

On VA examination in March 2009, active forward flexion was to 
105 degrees on repetitive motion with active abduction to 95 
degrees.  External rotation was to 35 degrees, and internal 
rotation was markedly limited with the Veteran barely able to 
reach his back pocket.  Biceps, triceps, and brachial radialis 
deep tendon reflexes and grip strength in the left hand were 
normal.  There was some soreness to palpation over the AC joint 
and the anterior and lateral rotator cuff areas.  X-ray studies 
from March 2008 showed moderate to severe degenerative disease at 
the AC joint.  The examiner indicated that the Veteran's ability 
for gainful employment would be limited to lifting no more than 
20 to 25 pounds or raising his left arm above 80 to 90 degrees, 
and that he would be ideally suited for a sedentary type of 
occupation or employment that did not require constant use of the 
left upper extremity.  

When examined by VA in May 2010, the examiner indicated that the 
claims file was reviewed and included a detailed description of 
the Veteran's complaints, medical history and clinical findings.  
The Veteran reported that his left arm symptoms had progressively 
worsened, particularly over the past couple of years and that he 
now experienced numbness in his entire left arm, which was 
relieved by consuming beer.  The remainder of the Veteran's 
complaints were essentially the same as described on the prior 
examinations.  On examination, there was mild to moderate left 
shoulder palpatory tenderness, but no gross swelling or sensory 
deficits.  Strength was 4/5 in the shoulder abductors and 
flexors.  Active forward flexion was to 90 degrees on three 
repetitions, with abduction to 70 degrees on three repetitions.  
External and internal rotation was to 40 degrees on three 
repetitions.  There was no additional loss of motion after 
repetitive use.  The assessment was degenerative joint disease of 
the left shoulder with a reported history of worsening numbness, 
tingling, and shooting electrical pains in the left upper 
extremity.  The examiner indicated that although NCV/EMG studies 
of the left upper extremity in March 2007 were normal, the 
Veteran's reported symptoms suggested the possibility of a 
brachial plexus nerve problem, and that he scheduled him for 
another study and would offer an opinion as soon as the test was 
completed.  However, in an addendum, the examiner indicated that 
the Veteran did not report for the EMG appointment.  

Concerning the left upper extremity neurological symptoms, the 
medical evidence of record shows that the Veteran has additional 
unrelated disabilities involving degenerative joint disease of 
the cervical, thoracic, and lumbosacral spine segments which a VA 
examiner opined, were not due to or caused by the service-
connected left shoulder disability.  (See February and April 2006 
VA examination reports).  The examiner indicated that the left 
upper extremity neurological symptoms could possibly be due to 
brachial plexus impingement or radiculopathy, but that he could 
not offer an etiological opinion without resorting to 
speculation.  A similar observation was made by the VA examiner 
in May 2010, and he scheduled the Veteran for additional 
diagnostic testing to attempt to resolve that question.  However, 
the Veteran did not report for the study.  Without the Veteran's 
cooperation, the etiology of his left upper extremity 
neurological symptoms cannot be ascertained.  Parenthetically, 
the Board notes that the Veteran has similar neurological 
symptoms radiating into his lower extremities which the VA 
examiner related, unambiguously to degenerative disease of the 
lumbosacral spine.  In any event, the current medical evidence of 
record does not demonstrate that the Veteran has additional 
disability of the left shoulder so as to warrant the assignment 
of a separate rating for nerve injury.  

Applying the appropriate Diagnostic Codes to the facts of this 
case, the objective assessment of the Veteran's impairment from 
his left shoulder disability does not suggest that he had 
sufficient symptoms so as to a warrant an evaluation in excess of 
20 percent at any time during the pendency of this appeal.  While 
clinical findings from the five VA examinations showed limitation 
of motion of the left shoulder, the Veteran was able to raise his 
arm to no less than 70 degrees.  In addition, there was no 
evidence of impairment of the humerus, such as malunion, fibrous 
union, nonunion or loss of head of the humerus (flail shoulder).  
Thus, there is no basis for an evaluation in excess of 20 percent 
under DC 5201, or under any other potentially applicable rating 
provision.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, while the Veteran had increased pain on 
repetitive movement, there was no additional limitation of motion 
or impairment of the left shoulder on any of the VA examinations 
conducted during the pendency of this appeal.  There was no 
objective evidence of any instability and no history of any 
dislocations of the shoulder.  Again, as the Veteran's reported 
numbness in his left arm has not been etiologically related to 
the service-connected left shoulder injury, those symptoms cannot 
be considered.  In sum, the evidence of record does not show any 
additional functional impairment in the left shoulder 
commensurate with the criteria for an evaluation in excess of the 
20 percent rating currently assigned.  

The Board recognizes that the Veteran has chronic left shoulder 
pain on a daily basis.  However, "a finding of functional loss 
due to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was 
no objective evidence of any additional functional loss of use 
due to pain or on repetitive use to the degree necessary for the 
assignment of a higher evaluation.  As there is no objective 
evidence of any additional functional loss of use due to pain or 
on flare-ups, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not provide a basis for the assignment of a higher 
evaluation.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
probative evidence.  Only someone qualified by knowledge, 
training, expertise, skill, or education, which the Veteran is 
not shown by the record to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. at 470 
(1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).  

Applying all of the appropriate Diagnostic Codes to the facts of 
this case, an objective assessment of the Veteran's present 
impairment of the left shoulder does not suggest that he has 
sufficient symptoms so as to warrant an evaluation in excess of 
20 percent at any time during the pendency of this appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2010).  In this case, the Board finds that the 
manifestations of the Veteran's left shoulder disability are 
consistent with the schedular criteria, and there is no objective 
evidence that any manifestations related to his service-connected 
disability are unusual or exceptional.  In view of this, referral 
of this case for extraschedular consideration is not in order.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  


ORDER

An evaluation in excess of 20 percent for residuals of a left 
shoulder injury is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development of the claim for TDIU must be accomplished 
prior to further consideration of the Veteran's appeal.  

In this regard, the Board notes that when examined by VA in May 
2010, the Veteran reported that he was 100 percent disabled and 
receiving Social Security disability since 2009.  However, the 
evidentiary record includes a copy of a letter from the Social 
Security Administration (SSA) to the Veteran which appears to 
indicate that his income may be Supplemental Security Income 
(SSI).  As the specific nature of the SSA award is not clear from 
the evidentiary record as currently constituted, additional 
development is necessary.  

"Part of the Secretary's obligation is to review a complete 
record.  VA is required to obtain evidence, including decisions 
by administrative law judges from the SSA, and to give that 
evidence appropriate consideration and weight."  Baker v. West, 
11 Vet. App. 163 (1998).  As the alleged SSA decision and 
associated medical records could be pertinent to the Veteran's 
claim, an attempt must be made to obtain these records and 
associate them with the claims file.  

In light of the discussion above and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED for the following action:  

1.  The RO/AMC should take appropriate 
steps to obtain all VA treatment records 
from March 2010 to the present, and 
associate them with the claims file.  

2.  The RO/AMC should obtain from the 
Social Security Administration all records 
pertinent to the Veteran's reported award 
of Social Security disability benefits, 
including the administrative decision and 
the medical records relied upon concerning 
that claim.  

3.  After the above information has been 
obtained, the RO/AMC should undertake any 
additional development deemed appropriate, 
to include a VA examination to determine 
whether the Veteran is precluded from 
gainful employment due solely to service-
connected disability.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, the 
Veteran and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



____________________________________________
RAYMOND FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


